DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunooka et al US 2016/0115887 in view of Inzixiengmai US 2018/0223762.
	Regarding claims 1-4, Tsunooka et al disclose a determination is made as to whether or not the predetermined period has elapsed following the point at which the detection value of the air-fuel ratio sensor 13 indicates a lean air-fuel ratio. The predetermined period is determined in advance by experiments, simulations, and so on as the period required to regenerate the filter 4, and stored in the ECU 10. When the determination of step S1301 is affirmative, the routine advances to step S103, and when the determination is negative, the routine returns to step S102. In other words, step S102 is performed repeatedly until the predetermined period elapses following the point at which the air-fuel ratio becomes lean. See FIG. 11-16 and paragraphs [0170]-[0182].
	Inzixiengmai discloses an abnormality diagnosis apparatus is an abnormality diagnosis apparatus for a pressure sensor provided in a purge passage that provides communication between an intake passage of an internal combustion engine and a canister, the pressure sensor 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the particulate matter control method of Tsunooka et al in the control method of Inzixiengmai to detect abnormalities of the sensor during a fuel cut to get more accurate results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747